Citation Nr: 0517201	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to outpatient dental treatment and related dental 
appliances from the Department of Veterans Affairs (VA).

(The additional issues of entitlement to a compensable rating 
for the service-connected loss of all teeth, whether new and 
material evidence has been received to reopen a claim of 
service connection for residuals of malnutrition, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability, are the 
subject of a separate decision by the Board.)



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.





ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954, and from March 1955 to October 1957.

This matter originally came to the Board of Veterans' Appeals 
(Board) from decisions of the VA Regional Office (RO) and 
Medical Center (MC) in Salt Lake City, Utah, which denied 
entitlement to VA outpatient dental treatment.  As noted 
above, the veteran's claim is now in the jurisdiction of the 
Phoenix RO.  

In a June 1993 decision, the Board denied entitlement to VA 
outpatient dental treatment.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).   

In a July 1994 memorandum decision, the Court vacated the 
Board's June 1993 decision denying VA outpatient dental 
treatment and remanded the matter for additional development 
of the evidence and readjudication, including additional 
consideration of the issue of entitlement to a compensable 
rating for the service-connected loss of teeth.  In September 
1994 and March 1997, the Board remanded the matters to the RO 
in order to accomplish the additional evidentiary development 
ordered by the Court.  

In April 2000 decisions, the Board denied a compensable 
rating for the service-connected loss of all teeth, as well 
as entitlement to VA outpatient dental treatment and related 
dental appliances (except under Class III or Class IV).  In 
the remand portion of its decisions, the Board noted that the 
veteran had filed additional claims, and that the issues of 
entitlement to VA outpatient dental treatment and related 
dental appliances on a Class III and Class IV had to be held 
in abeyance pending resolution of those matters.  As set 
forth in more detail below in the remand portion of this 
decision, the veteran's additional claims remain pending; 
thus, the issue of entitlement to VA outpatient dental 
treatment and related dental appliances on a Class III and 
Class IV must continue to be held in abeyance.  

The veteran appealed the Board's April 2000 decisions to the 
Court.  While the matter was pending at the Court, the VA 
Office of General Counsel, on behalf of the Secretary, and 
the veteran's representative filed a joint motion to vacate 
and remand the Board's April 2000 decisions in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In an April 2001 order, the Court granted the 
motion, vacated the Board's April 2000 decisions, and 
remanded the matter to the Board for readjudication.

In May 2002 decisions, the Board reconsidered the veteran's 
claims in light of the VCAA and again denied a compensable 
rating for the service-connected loss of all teeth, as well 
as entitlement to outpatient dental treatment and related 
dental appliances from VA (except under Class III or Class 
IV).  The Board further noted the Court had not vacated the 
Remand portions of its April 2000 decisions, and again 
directed the RO to comply with those instructions.  

The veteran again appealed the Board's decisions to the 
Court.  While the matter was pending at the Court, in May 
2003, the VA Office of General Counsel, on behalf of the 
Secretary, and the veteran's representative filed a joint 
motion to remand the Board's May 2002 decisions, in light of 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
May 2003 order, the Court granted the motion and vacated the 
Board's May 2002 decisions denying a compensable rating for 
the service-connected loss of all teeth, as well as 
entitlement to outpatient dental treatment and related dental 
appliances from VA.  In December 2003, the Board remanded the 
matter for due process considerations.  

As set forth in more detail below, a remand is necessary with 
respect to part of this claim.  Specifically, the RO must 
hold in abeyance the claims for Class III and/or Class IV 
outpatient dental treatment until resolution of pending 
claims seeking service connection for residuals of 
malnutrition and a total disability rating based on 
individual unemployability.  The appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.



FINDINGS OF FACT

1.  The veteran's service-connected loss of all teeth did not 
occur as the result of service trauma; this disability has 
always been rated at a noncompensable level.  

2.  The veteran does not currently have a compensable 
service-connected dental disability.

3.  He did not apply for the one-time correction of the 
service-connected noncompensable dental disability within one 
year after his last discharge or release from active service.

4.  He has never been a Prisoner of War (POW).

5.  He has never made prior application for and received 
dental treatment from VA, nor did he apply for such treatment 
within one year of April 5, 1983.

6.  He has never participated in a program of vocational 
rehabilitation pursuant to chapter 31 of 38 U.S.C.

7.  He did not serve in the active military or naval forces 
during the Spanish-American War, Indian Wars, Philippine 
Insurrection, or the Boxer Rebellion.

9.  He is not currently shown to be scheduled for admission 
or otherwise receiving treatment from VA or at a VA facility 
under chapter 17 of 38 U.S.C.



CONCLUSION OF LAW

The criteria for eligibility to receive outpatient dental 
treatment and related dental appliances from VA (except under 
Class III or Class IV) have not been met.  38 U.S.C.A. § 
1712, 5107 (West 1991& 2002); 38 C.F.R. §§ 3.381, 3.382, 
17.161 (formerly § 17.123) (1991-2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  With respect to VA's duty to 
notify, the record in this case contains numerous letters 
from the RO to the veteran and his congressional 
representatives regarding his appeal.  Also, the Board notes 
that the veteran has been repeatedly notified of the 
information and evidence necessary to substantiate his claim 
via decisions of the RO, the Board, and Statements of the 
Case.  In addition to these communications, in February 2004 
letter, the RO sent the veteran a VCAA notice.  

Based on the foregoing, the Board finds that VA has satisfied 
its duty to notify the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he is to provide and what part 
VA will attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  He has also 
generally been advised to submit or identify any additional 
evidence he felt would support his claim.  Pelegrini v. 
Principi (Pelegrini II), 17 Vet. App. 412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical and dental 
records are largely unavailable.  The record reveals 
substantial efforts by the RO to obtain these records, 
including several requests to the National Personnel Records 
Center (NPRC).  The RO has also attempted to obtain 
alternative medical records to support the veteran's claim.  
However, the NPRC has unambiguously informed the RO that the 
veteran's service medical and dental records are not on file, 
there are no alternative clinical records, and that dental 
records cannot be reconstructed.  

Based on the foregoing, it is clear that further requests for 
service medical and dental records for the veteran would be 
futile.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on VA's responsibility to obtain a veteran's service medical 
records.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO has made numerous unsuccessful attempts 
to obtain the veteran's service medical records and has 
repeatedly informed the veteran of its inability to obtain 
them.  The Court has held that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Black, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Therefore, while the Board sincerely regrets that the 
veteran's service medical and dental records are unavailable, 
it must find that VA has no further duty to him with respect 
to obtaining them.

Briefly, the Board notes that in his numerous communications 
with VA over the years, he has occasionally implied that the 
absence of his service medical and dental records is a result 
of VA's failure to request his service medical records at the 
time of his 1972 pension claim.  See e.g., letter to the 
Adjudication Officer at the Salt Lake City RO, dated May 18, 
1992; see also VA Form 1-9, dated in August 1992, page 9.  
However, because there was no indication in the veteran's 
1972 pension application (or any of his related 
communications with VA at that time) that he wished to seek 
VA compensation benefits, there was no reason for VA to 
request his service medical records until he filed his claim 
of service connection for a dental disability in 1991.  Thus, 
the veteran's assertions in this regard do not provide a 
basis on which to grant his claim.

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by the VA 
under VCAA shall include providing a medical examination or 
obtaining a medical opinion "when such an examination or 
opinion is necessary to make a decision on the claim."  
38 C.F.R. § 3.159(c).  In this case, the veteran was afforded 
VA dental examinations in February 1995 and August 1997.  
These examination reports provide the necessary information 
on which to decide the veteran's appeal.  An additional 
medical examination or opinion is not necessary.  Moreover, 
after reviewing the extensive record in this case, the Board 
can conceive of no additional assistance which VA could 
provide to the veteran which would aid in substantiating this 
claim.  Thus, the Board finds that VA has fully met its 
obligations to assist the veteran under VCAA.

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  



I.  Factual Background

As noted above, the veteran's service medical and dental 
records are largely unavailable.  The available service 
medical records show that at his September 1954 service 
separation medical examination, all of the veteran's teeth 
were missing and he was wearing upper and lower dentures 
replacing all but the missing wisdom teeth.  The veteran was 
given a Class I dental rating, generally assigned to 
individuals requiring no additional dental treatment.  

The veteran's DD Form 214 corresponding to his first period 
of active duty shows that he was awarded the Korean Service 
Medal, the United Nations Service Medal, and the National 
Defense Service Medal, but no award or decoration indicative 
of combat service.  It was also noted that he had received no 
wounds as a result of action with enemy forces.  The 
veteran's most significant duty assignment was with the 
3201st Supply Service Squadron.  

In March 1972, the veteran submitted an application for 
nonservice-connected VA pension; his application is entirely 
negative for any notation of a dental disability.  By 
September 1972 decision, the RO denied his claim.  The RO 
confirmed its determination in several subsequent decisions, 
which he did not appeal.  

In April 1991, the veteran submitted a claim of entitlement 
to service connection for a dental disability, stating that 
he had had a possible gum infection in service and had lost 
all but three of his teeth in 1952.  In support of his claim, 
he submitted copies of diary excerpts purportedly written by 
him in August and September 1952, in which he describes, 
inter alia, having numerous teeth extracted.  In a September 
25, 1952 entry, the veteran noted that his four front teeth 
were "abcessed."  

In April 1991, the veteran stated that "[u]nder no 
circumstances would the teeth have been removed except for 
trauma suffered while on active duty, especially in a combat 
zone."  He noted that his diary excerpts confirmed that in 
less than one month, he had 18 teeth extracted and that 
"[a]ll but one were pulled without the benefit of Novocaine 
or other anesthesia."  He also indicated that he found it 
significant that, in spite of his abscessed teeth, he was not 
administered antibiotics and that he viewed this as "neglect 
bordering on criminal."  

In June 1991, the veteran reported that he was fitted with 
dentures at Eglin Air Force Base in 1953, about 9-10 months 
after all but three of his teeth were extracted in Korea.  

In a February 1992 rating decision, the RO granted service 
connection for all of the veteran's teeth, except teeth 
numbers 1, 16, 17, and 32.  (Service connection for these 
teeth, the 3rd molars, was subsequently granted).  The RO 
further determined that the veteran had sustained no service 
trauma or combat dental injuries.  By February 1992 letter, 
the veteran was notified by the VAMC that he was not eligible 
for VA outpatient dental treatment.  

The veteran appealed the adverse determination, claiming that 
he was entitled to VA dental treatment as his "teeth would 
not have been extracted except for trauma involved."  (See 
March 1992 Notice of Disagreement.)  He argued that he needed 
immediate replacement of his dentures to prevent "the 
debilitating effects of further malnutrition and my collagen 
disease."  Id. 

By June 1993 decision, the Board denied entitlement to VA 
dental treatment, finding that the veteran did not have a 
compensable dental disability, did not sustain dental trauma 
during service, was not a POW, did not have a service-
connected disability held to be aggravated by his dental 
condition, and was not participating in a VA vocational 
rehabilitation program.  

The veteran appealed the Board's decision to the Court.  In a 
July 1994 memorandum decision, the Court vacated the Board's 
decision and ordered VA to, inter alia, consult with the VA 
General Counsel as to the definition of "service trauma," 
as well as provide the veteran with a dental examination to 
determine the cause of his tooth loss for the purpose of 
determining whether his service-connected dental condition 
was compensable.  

In February 1995, the veteran underwent VA dental examination 
at which the examiner indicated that he had no way of knowing 
the cause of the veteran's tooth loss.  Rather, he indicated 
that he could only speculate based on the veteran's diary 
excerpts that the veteran had had a chronic or acute 
infection of the periodontium.  He noted that the veteran had 
claimed that his teeth had been extracted without anesthesia 
and indicated that multiple extractions without anesthetic 
would be "a traumatic experience."  Based on the veteran's 
reports, the dentist indicated that the veteran very likely 
received "substandard" dental care while in the field for 
an extended period of time.  He indicted that after reviewing 
the record and examining the veteran, he felt that his claim 
was "justified."  

In August 1997, the veteran again underwent VA dental 
examination to determine whether there was damage to the body 
of the maxilla or mandible which would preclude him from 
wearing a dental prosthesis.  It was noted that the veteran 
currently wore full upper and lower dentures and that his 
panelipse showed no appreciable bone loss.  The examiner 
indicated that the veteran did not have any compensable 
service-connected disabilities.  

Pursuant to the Court's remand, the Board obtained an opinion 
from the VA General Counsel regarding the definition of the 
term "service trauma" as set forth in 38 U.S.C.A. § 1712.  
After reviewing the applicable statutory provisions, 
legislative history, and VA dental regulations, as well as 
other sources, the General Counsel held that the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service.  VA O.G.C. Prec. Op. No. 
5-97, 62 Fed. Reg. 15,566 (1997).  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).

II.  Analysis

The veteran seeks outpatient dental treatment and related 
dental appliances from VA for his service-connected loss of 
all teeth.  In particular, he wants VA to provide him with 
upper and lower dentures to replace his lost teeth.  

The Board notes that the veteran initially limited his 
contentions solely to eligibility for Class II(a) outpatient 
dental treatment based on "service trauma."  (See, e.g., 
May 5, 1991 letter to the Adjudication Officer at the Salt 
Lake City RO; see also a similar letter dated March 25, 1992, 
page 2.).  In its July 1994 memorandum decision, however, the 
Court ordered VA to review the veteran's claim under "all 
... applicable provisions of law and regulations."  As 
controlling legal provisions set forth six separate classes 
(and several sub-classes) of eligibility for VA outpatient 
dental care, each are discussed below:

Class I:  VA outpatient dental treatment may be authorized 
for those having a compensable service-connected dental 
disability.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(a) 
(formerly § 17.123(a)).  The veteran in this case does not 
have a compensable service-connected dental disability.  
Although he is service-connected for the loss of all teeth in 
service, this dental disability is and always has been rated 
at a noncompensable level -- a determination confirmed by the 
Board in a separate decision on this date -- and there is no 
other service-connected dental disability.  Thus, the veteran 
does not legally qualify for Class I dental treatment.

Class II:  VA outpatient dental treatment may also be 
authorized on a one-time only basis for those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service, which took place 
before October 1, 1981, but only if application for such 
treatment is made within one year after such discharge or 
release.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(b)(2) 
(formerly § 17.123(b)(2)).

The veteran's initial application for VA outpatient dental 
treatment was filed and received in 1991, much more than one 
year after his last discharge or release from active service.  
In its July 1994 memorandum decision, the Court pointed to 
the provisions of 38 U.S.C.A. § 1712(b)(2) (currently § 
1712(a)(2)), and directed the Board to discuss whether or not 
those provisions are applicable to the present case and 
provide an extended period of time in which the appellant can 
file his application for Class II dental treatment.  
Subsequently, however, the Court itself directly answered 
this question, and it was determined by the Court that the 
provisions of former 38 U.S.C.A. § 1712(b)(2) do not apply to 
those like the veteran who were discharged prior to October 
1, 1981.  Woodson v. Brown, 8 Vet. App. 352, 355 (1995).  In 
view of the foregoing, the veteran does not qualify to 
receive Class II outpatient dental treatment.

Class II(a):  Under 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161(c) (formerly § 17.123(c)), VA can provide outpatient 
dental treatment to those having a noncompensable dental 
disability or condition which is adjudicated as resulting 
from combat wounds or service trauma.

In this case, the Board has considered the provisions of 
38 U.S.C.A. § 1154(b), but finds that they are inapplicable.  
First, there is absolutely no objective indication in the 
record that the veteran engaged in combat with the enemy 
during his period of active service in Korea.  See VA O.G.C. 
Prec. Op. No. 12-99, 65 Fed. Reg. 6256- 58 (2000) (defining 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), as requiring that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  A mere presence in a combat zone is not 
sufficient to show that a veteran actually engaged in combat 
with enemy forces.  Id.; see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  

Second, the Board notes that it has never been contended or 
shown that the veteran's loss of teeth in service was due to 
combat wounds.  Rather, the record indicates that the 
veteran's teeth were removed in service by military dentists, 
most probably due to periodontal infection, and the veteran 
has maintained that this treatment, in and of itself, 
constitutes "service trauma."  Although the veteran has 
occasionally referred to other "trauma" in service leading 
to the removal of his teeth (see e.g. statement attached to 
VA Form 21-4138, dated in April 1991, page 3; see also page 3 
of the veteran's letter to the Adjudication Officer at the 
Salt Lake City RO, dated March 25, 1992), he has provided no 
further clarification or factual corroboration for such 
statements, and his main contention has always been that 
removal of the teeth by military dentist was, of itself, 
traumatic in nature and satisfies the legal eligibility 
requirement of "service trauma."

By direction of the Court, a VA staff dentist reviewed the 
available medical evidence and concluded in a written opinion 
dated in February 1995 that the most likely (although 
admittedly still speculative) explanation for the removal of 
all of the veteran's teeth in service was "a chronic or 
acute infection of the periodontium which could have been 
exacerbated by poor living conditions."  It is further noted 
that the veteran clearly specified on his initial dental 
application form (VA Form 21-526, dated April 1991) that the 
basis of his claim was "Dental (gum infection?)."

Next, also at the specific direction of the Court, the case 
was referred to the VA General Counsel for review, which 
concluded that the term "service trauma" as used in the 
controlling regulation pertaining to eligibility for Class 
II(a) dental treatment, "does not include the intended 
effects of treatment provided during the veteran's military 
service," including "tooth extraction performed during the 
veteran's military service."  VA O.G.C. Prec. Op. No. 5-97, 
62 Fed. Reg. 15,566 (1997).  While the veteran is in clear 
disagreement with this legal opinion, such precedent opinion 
by the VA General Counsel is binding on the Board.  
38 U.S.C.A. § 7104(c).

The Board has considered the veteran's assertions that he 
received "substandard" dental care in service which, 
therefore, constitutes "service trauma."  In February 2002 
written argument, his representative argued that "a person 
traumatized by an act of malpractice did not receive the 
intended effects of care in accordance with the standards of 
the medical practice."  He further argued that the military 
dentists who performed the extractions were "acting similar 
[sic] to a tort feasor or assailant."  

In its opinion, however, the General Counsel made clear that 
"[i]t would be anomalous to conclude that the remedy for an 
injury or disease constitutes further injury."  See VA 
O.G.C. Prec. Op. No. 5-97 at 4.  In this case, the intended 
effects of the in-service dental treatment for the veteran's 
likely periodontal disease were clearly achieved - i.e. 
extraction of the teeth.  There is no indication in the 
record of any other dental disability other than missing 
teeth.  

In that regard, the Board recognizes that, by February 1995 
opinion, a VA staff dentist characterized the dental 
treatment received by the veteran in service as 
"substandard."  However, this opinion was admittedly 
speculative and based on nothing more that the veteran's own 
description of his in-service dental care.  Simply put, there 
is no probative or competent evidence in the record that 
military dentists committed "malpractice" in extracting the 
veteran's teeth. 

Thus, it is concluded that the removal of the veteran's teeth 
in service by military dentists due to periodontal 
infection(s) does not constitute "service trauma" and does 
not establish his eligibility to receive Class II(a) 
outpatient dental treatment.

Class II(b) and Class II(c):  Both of these types of VA 
outpatient dental treatment may only be authorized for former 
POWs.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (d)&(e) 
(formerly § 17.123(d)&(e)).  It is not contended, and the 
evidence does not establish, that the veteran was ever a POW.  
Thus, eligibility to receive Class II(b) or Class II(c) 
outpatient dental treatment is not established.

Class IIR:  Any veteran who had made prior application for 
and received treatment from VA for a noncompensable dental 
condition, but was denied replacement of missing teeth which 
were lost during any period of service prior to the last 
period of service, may be authorized such previously denied 
benefits on a fee-basis status, provided that application is 
made for such retroactive benefits within one year of April 
5, 1983, and existing VA records reflect the prior denial of 
the claim.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(f) 
(formerly § 17.123(f)).

In the present case, the veteran has never previously made 
application for and received VA dental treatment, nor was an 
application for these Class IIR retroactive benefits made 
within one year of April 5, 1983.  Existing VA records also 
do not reflect a prior, final denial of such a claim.  Thus, 
basic eligibility to receive Class IIR outpatient dental 
treatment is not established.

Class III & Class IV:  Class III and Class IV eligibility 
depend on the existence of other service-connected 
disabilities and/or the existence of a total service-
connected disability rating (either schedular or based on 
individual unemployability).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(g)&(h) (formerly § 17.123(g)&(h)).

Presently, service connection is not in effect for any 
disability, other than the loss of teeth.  Since the veteran 
currently has ongoing, unresolved claims involving his 
entitlement to service connection for additional disabilities 
and to a total disability rating based on individual 
unemployability, however, the Class III and Class IV issues 
must be deferred pending resolution of those outstanding 
claims.  These issues are addressed below in the Remand 
portion of this decision.  

Class V:  Certain VA outpatient dental care can be authorized 
to a veteran who is participating in an approved program of 
vocational rehabilitation training pursuant to chapter 31, 
Title 38, U.S. Code.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(i) (formerly § 17.123(i)).  As it is neither contended 
nor shown that the veteran in this case is a participant in a 
Chapter 31 rehabilitation program, basic eligibility to 
receive Class V dental care is not established.

Class VI:  Currently, any veteran scheduled for admission or 
otherwise receiving care and services under chapter 17, of 
Title 38, U.S. Code, may receive outpatient dental care which 
is medically necessary, i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(j).  Formerly, reasonably necessary VA outpatient 
dental care could be received by those who served in the 
active military or naval service during the Spanish-American 
War, Indian Wars, Philippine Insurrection, or Boxer 
Rebellion.  See former 38 C.F.R. § 17.123(j).

In this case, the veteran is not shown to be scheduled for 
admission to any VA facility or to be otherwise receiving 
medical care and services from VA under chapter 17.  
Likewise, it is not contended or shown that he served in the 
active military or naval service during the Spanish-American 
War, Indian Wars, Philippine Insurrection, or Boxer 
Rebellion.  Thus, entitlement to Class VI outpatient dental 
treatment under current or former eligibility requirements is 
not established.

In sum, after careful review of the record, the Board finds 
that eligibility to receive outpatient dental treatment and 
related dental appliances from VA (except under Class III or 
Class IV) is not established.  The benefit of the doubt 
doctrine is not for application where, as here, the clear 
weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board notes that the veteran 
has sometimes referred to the extraction of his teeth by 
military dentists as "neglect bordering on [the] criminal."  
See e.g. the seven-page statement attached to VA Form 21-
4138, dated in April 1991.  As best the Board can discern, 
the veteran feels that negligence, or worse, by military 
dentists constitutes a legal basis for his claim of 
entitlement to VA outpatient dental treatment.  However, the 
alleged military medical negligence, even if proven, does not 
provide a legal basis for the award of any additional 
benefits administered by VA.  See generally 38 U.S.C.A., and 
especially § 1712 (West 1991 & Supp. 2001).  Nor in fact, 
does it provide a legal basis for recovery by a serviceman of 
monetary damages under the Federal Tort Claims Act, 28 
U.S.C.A. §§ 1346(b), 2672-2680.  See Feres v. United States, 
340 U.S. 135 (1950).

Rather, the current claim for VA outpatient dental treatment 
and related dental appliances is legally limited to the 
eligibility found at 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161 (formerly § 17.123 prior to May 13, 1996).  On the 
other hand, 38 U.S.C.A. § 1151 and the series of court 
decisions ending in Brown v. Gardner, 513 U.S. 115 (1994), 
cited by the veteran, are limited in application solely to 
the provision of monetary compensation for the unintended 
results of VA medical treatment, not medical treatment by the 
military.  Thus, the veteran's argument (see letter to his 
representative, dated September 20, 1999, page 2) that he 
should prevail under 38 U.S.C.A. § 1151 rather than following 
the controlling legal precedent set forth in VA O.G.C. Prec. 
Op. No. 5-97, which was obtained in this appeal on the 
specific directions of Court, is both legally and factually 
erroneous.

Finally, the Board notes that the veteran has generally 
alleged that the decisions of the Medical Center and the RO 
with respect to the issue on appeal were clearly and 
unmistakably erroneous.  As noted by the Court in its July 
1994 memorandum decision, however, those decisions are the 
subject of the current appeal and are not final.  Thus, 
38 C.F.R. § 3.105(a) has no application in this case.  


ORDER

Eligibility to receive outpatient dental treatment and 
related dental appliances from VA (except under Class III or 
Class IV) is not established.  To this extent, the appeal is 
denied.


REMAND

In another decision and remand entered simultaneously to this 
one, the Board has remanded to the RO the claim of service 
connection for residuals of malnutrition, as well as the 
claim for a total rating based on individual unemployability 
due to service-connected disability.  Until these matters are 
resolved, eligibility for Class III and/or Class IV dental 
care cannot be determined.

Accordingly, this portion of the current appeal is remanded 
to the appropriate originating agency for the following 
further action:

The claims for Class III and/or Class IV 
outpatient dental treatment should be 
held in abeyance pending resolution of 
current claims seeking service connection 
for residuals of malnutrition and a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  Thereafter, the appropriate 
agency should readjudicate the Class III 
and Class IV dental treatment claims 
based on a review of all relevant 
evidence of record.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and provided an opportunity to 
respond. 

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).





		
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


